Title: To Benjamin Franklin from Jane Mecom, 15 August 1778
From: Mecom, Jane
To: Franklin, Benjamin



Dear Brother
Warwick August 15 1778
I wrot you concerning the Enemies being in posesion of Philadelphia. I now congratalate you on there Evacuation of it, and that they have done so Litle Damage to the Real Estates in the City, as I hear from a Transient person for I have had no Leter from your children yet to Inform me of particulars; no doute you have saffered much in movables but Since they have got rid of them I hope never more to Return that will be the Easeier to be borne, what suckses we shall have hear in Expelling them from Rhoad Island is uncertain. They have Fortified themselves Strongly and it is said burnt and sunk all there Shiping since the French Fleet came in which looks as if they Intended to fite as they have no way to Escape. Our Armie is gone on, what number I dont hear, but there is many volinters. My Grand-son and two of His Brothers are of that number, there Brother the General is also there. Mr. Hancock Heads an Independant Company from Boston of which it is said there is not a man among them worth les than ten Thousand pounds Sterling; I hope they will have there desiered suckses for the sake of the whol comunitie and a litle for my own for I have lived in constant Jeperdie since the Spring when my children removed from Coventry to this place where we are much Exposed and have been under constant Aprehensions. I have been Part of the time at the Governers but it was full as bad there for they offered a reward for Takeing him, you will Acknolidg this is Rather wors than being harried about by wons Friends, yet I doubt not but that is Troblesom to you who are so desierous of Retierment, I fear you will never be suffered to Injoy it. I had a hint from Mr. Williams at the time we recved your Leters by Mr. Dean that gave me hopes of your Return but it is all blown over now. I was in hopes of a leter by the other Brother but sopose There was none or Mr. Bache would have sent it Ere now. I do not wonder if you are discuridged from writing to me for I Fear you have never recved any of my leters but the won you mention that was to have gon by my son Collas and I think I have sent seven, I all-ways sen them throw the hands of Mr. Beach, or Mr. Williams, but two of them hapened to go by my son Collas and we sopose he is Taken again. He has had nothing but Misfourtun and the sicknes but it is very disagreable to me to write trobles and Dificulties and I have in other leters Informed you of His being a prisner at New york a long time. Has since been twice taken wonce drove back in port by storm to refit which was the means of his haveing two of my leters to you. I had wrot many things about your children and there children which I knew you would be glad to hear. I cannot now so much as say they are well, I wrot you of our Friend Greenes being Governer, that Ray was at Mr. Moodys scool and comes on bravely with His Larning, that ther Eldest Daughter was married to Major Ward. What I had to write concerning I have Injoyed many blesings my own Perticular Famely has been as was comon to me all my life mostly distressing. Poor Benjamin Strayed a way soon affter the batle at Trenton and has never been heard of since, I can hear nothing of His Famely tho I have wrot several times to Inquier, but what now distreses me much now is that the woman that keeps my son Peter in the Country Demands five Dolars a week for takeing care of him to comence September 1777 or she would send him to boston. I wrot to Mr. Williams to git Him Put in to the Alms house there but he says there is no provision for such persons there. I have sent a second Leter to Urge it but have had no Ansure. I write this with grat Reluctance but as you desiered me to Inform you of my circumstances as well as helth and Situation it will not be confideing in you as Such a Friend as you have allways been to me and prehaps the only disintrested won I have in the world to keep it back. I did some time ago writ you that my Expences from Philadelphia had cost me seventy dolars that the Price of won pare of shoes hear was as much as I could by Seven pair for of the same sort when I was in boston but I then wrot a mistake, for they asked me six dolars for a pair such as I used to bye for half a dolar a pair by the doz in Boston but I bye as litle as posable. I also wrot you that what mony I had a mounting to four hundrid Dolars I had put to Intrest only reserving for nesesary use, that I Live comfortable with my Grandchildren and have my Helth but no Income but what that litle money Produces which however I should do very well with were it not for this dredfull affair of Peter which you see will take the most I have if I am forced to pay it and if Mr. Williams cant git Him in to the Alms House. God only knows what I shall do with him in future. I think you cant disaprove of my Endevouring it. I was in hopes to have bee able to Informed you it was done but haveing opertunity to send this to Mr. Williams by Mr. Hubard I would not Neglect it.
I Intended to have said a grat deal to you about many other things but my spirets feel so deprest and I have such horrid pens and paper I shall only add my love to your grand sons from your affectionat Sister
Jane Mecom


If we have the good fortune to Drive the Enemie from Newport I hope to be Able to be won of your first Informers & write in a nother maner
Prehaps Mr Williams may prevail with the overseers to take in poor Peter paying the Rent of the House you used to alow me which I know you will have no objection to. I had forgot to mention that to Him but shall now
JM

 
Addressed: Dor Franklin / Paris
Notation: Jane Mecom Warwick 15. aout 1778.
